Citation Nr: 1620168	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for prostate cancer.   

2. Entitlement to service connection for diabetes mellitus.   

3. Entitlement to a compensable rating for the service-connected burn scar of the right upper arm.

4. Entitlement to a compensable rating for the service-connected degenerative arthritis of the first metacarpophalangeal joint (MPJ) heel spur of the left foot with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and April 2012 rating decisions issued by RO. 

The Veteran testified before the undersigned in a January 2016 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic claims file.

The Veteran's appeal originally included the issue of service connection for hypertension. During the pendency of the appeal, the RO, in an August 2015 decision granted service connection for hypertension and assigned a noncompensable rating effective on December 9, 2010. His appeal concerning the issue of service connection for hypertension has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of increased ratings for the service-connected burn scar of the right upper arm and the service-connected degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current prostate cancer is not attributable to incident or event of his period of service.

2. The Veteran's current diabetes mellitus  is not attributable to incident or event of his period of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).

2. The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in December 2010. The claims were last adjudicated in August 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded a VA examination in connection with his claim for service connection for prostate cancer. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained are adequate to evaluate the claim for service connection for prostate cancer, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors and diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, malignant tumors and diabetes mellitus are chronic diseases.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Further, except as provided in 38 C.F.R. § 3.317(c) , VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b) , provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii)  (except as to delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2) .

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3) . 

Compensation shall not be paid under 38 C.F.R. § 3.317 : (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) .

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that his current prostate cancer and diabetes mellitus onset due to exposure to environmental hazards (performing field sanitation duties which involved picking up and disposing of human waste by burning) while he was stationed in the Persian Gulf during his period of service. He also asserts his prostate cancer onset from a mass discovered in his testicles during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's current prostate cancer and diabetes mellitus onset during service from his performance of field sanitation duties while stationed in the Gulf or from a mass in the testicles discovered during his period of service and the appeals will be denied. 

September 1981 and March 1982 service treatment records reflect that the Veteran had a 1x1cm mass, semi-free floating located in the left side of his scrotum. Physical examination showed small spermatocele. Surgery was not indicated. The Veteran was advised to return to the clinic as the occasion required. Otherwise, service treatment records contain no documentation of complaints of or treatment for a prostate disorder or diabetes.

Subsequent to service, a March 2007 VA treatment record documents that the Veteran has a diagnosis of prostate cancer. A February 2012 VA treatment record reflects that he has diabetes mellitus. 

The May 2012 report of VA fee-basis examination documents diagnosis, in pertinent part, of prostate cancer, status post (s/p) radiation treatment. The Veteran complained of having a floating cyst in his testicles. The examiner opined that it was not likely that the Veteran's prostate cancer was related to his treatment in service for mass/spermatocele on the left scrotum. The examiner explained that there was no relationship between prostate cancer and a benign scrotal mass that was diagnosed 30 years earlier.

The preponderance of the evidence is against the claims of service connection for prostate cancer and diabetes mellitus and the appeals will be denied. Though the Veteran has current prostate cancer and diabetes mellitus, the preponderance of the evidence is against a finding of a linkage between the onset of the current prostate cancer and diabetes mellitus and a period of service. Rather, the evidence shows that the Veteran's current prostate cancer had no relationship to the benign scrotal mass documented in his service treatment records. (See May 2012 VA examination report). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the prostate cancer and a period of the Veteran's service.

Further, there is no evidence of prostate cancer or diabetes mellitus in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (malignant tumor or diabetes mellitus) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of prostate cancer or diabetes mellitus within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

Additionally, though the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War, is a Persian Gulf Veteran and contends that his current prostate cancer and diabetes mellitus onset from exposure to environmental hazards (i.e., performing field sanitation duties which involved picking up and disposing of human waste by burning) during his service in the Gulf, the presumptions referable to Persian Gulf veterans are inapplicable. His reported symptoms have been attributed to the known diagnoses of prostate cancer and diabetes mellitus. Thus, service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

The Veteran was not afforded a VA examination regarding his claim for service connection for diabetes mellitus. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claim does not meet these requirements for obtaining a VA medical opinion. Because the weight of the evidence demonstrates no endocrine system dysfunction or disease in service, and that symptoms of diabetes mellitus were not present in service or for many years thereafter, no examination is required. The service treatment records do not reflect problems related to diabetes mellitus in service and there is no credible lay evidence or medical evidence which relates claimed diabetes mellitus to service. Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for diabetes mellitus has been met. 38 C.F.R. § 3.159(c)(4) .

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he performed field sanitation duties which involved picking up and disposing of human waste by burning during his service in the Persian Gulf. However, he is a lay person and is not competent to establish that he has current prostate cancer and diabetes mellitus related thereto. The Veteran is not competent to provide etiology of any current prostate cancer or diabetes mellitus. The question regarding the etiology of such disabilities is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claims of entitlement to service connection for prostate cancer and diabetes mellitus must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
    

ORDER

Service connection for prostate cancer is denied.   

Service connection for diabetes mellitus is denied.   





REMAND

The Veteran was last afforded VA examinations for his service-connected burn scar of the right upper arm and his service-connected degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus in February 2012, and has alleged a worsening since that time. Because he is competent to report symptoms, a new examination is necessary prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA skin examination to evaluate the current severity and manifestations of his burn scar of the right upper arm. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's burn scar of the right upper arm. The examiner should report all signs and symptoms necessary for rating the Veteran's burn scar of the right upper arm 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's burn scar; however, his or her attention is drawn to the following:

 * Most recent VA examination report of February 2012

 * January 2016 hearing testimony indicating that the Veteran now experiences limitation of motion in his right upper extremity due to his service-connected burn scar.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. The Veteran should be scheduled for a VA foot examination to evaluate the current severity and manifestations of his degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus. The examiner should report all signs and symptoms necessary for rating the Veteran's degenerative arthritis of the first MPJ heel spur of the left foot with hallux valgus. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's degenerative arthritis of the first MPJ heel spur of the left foot; however, his or her attention is drawn to the following:

 * Most recent VA examination report of February 2012

 * January 2016 hearing testimony indicating that the Veteran now experiences difficulty with walking and navigating stairs and that the left foot is painful and feels unstable.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


